DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s invention as recited in claims 1-12 is not known in the prior art and is therefore allowed.  The closest available prior art is represented by JP 2006-030456, Terada et al. (US PGP 2013/0310239), Yoshidome et al. (US PGP 2017/0102633) and Katsuhara et al. (US PGP 2017/0090310).  JP ‘456 teaches an image forming apparatus comprising a charging roller having a surface layer comprising a domain-matrix configuration (figure 5, [0033-34]).  In the surface layer of JP ‘456 the domain and matrix regions comprise rubbers as well as carbon black in order to impart conductivity to the surface layer ([0027-69]).  JP ‘456 does not teach that the domains and matrix have different volume resistivities or volume resistivities within the ranges recited in claim 1, nor does JP ‘456 teaches the photoreceptor recited in claim 1.  Terada teaches an image forming apparatus comprising a charging roller comprising a rubber surface layer comprising conductive carbon black particles dispersed therein ([0013], [0029-31] and [0050]).  The rubber layer is a crosslinked layer comprising a matrix of acrylonitrile butadiene rubber with domains comprising a butadiene rubber ([0033]).  Terada does not teach that the domains and matrix have different volume resistivities or volume resistivities within the ranges recited in claim 1, nor does Terada .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/11/2022